Penoyar, J.
¶30 (concurring in result) — I concur in the result. The important distinction here is between Kilgore’s case as a whole as against his individual convictions and sentences. Five of Kilgore’s convictions occurred, and their sentences were imposed, in 2002. In 2005, the trial court had the opportunity to revisit these sentences but chose not to do so. Nothing in this court’s order required any action by the trial court regarding those sentences. Had the trial court chosen to reconsider the sentences, Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004), would have limited the facts that the trial court could have considered. This never happened. Therefore, the sentences from 2002 remain in effect.